Order denying motion to vacate notice of examination reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The notice is improper in form. Such a notice should inform the adverse party whether the moving party desires to examine the adverse party or a witness. By the notice plaintiff also seeks to examine as to matters upon which defendant has the burden of proof. Such an examination is not permitted without proof of some special circumstances showing that plaintiff is entitled thereto. The motion for examination may be renewed upon proper papers. Kelly, P. J., Jaycox, Young, Kapper and Lazansky, JJ., concur.